UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT


                                           No. 98-30563


LUTHER HUNT; ROBERT LECOMPT; LANDON ALEXANDER, JR.,
                                                                      Plaintiffs-Appellants,
                                               versus
MICHAEL I. BERNSTEIN; ET AL.,
                                                                      Defendants,
RICHARD WINGATE; BROWN & WILLIAMSON TOBACCO CORPORATION,
                                                                      Defendants-Appellees.


                         Appeal from the United States District Court
                            for the Middle District of Louisiana
                                       (97-CV-1103)


                                       September 13, 1999
Before POLITZ, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-appellants appeal the dismissal of their action. Having considered the
briefs, oral arguments of counsel, and all relevant matters of record considered by the district
court in determining the court’s jurisdiction in this matter, and finding no reversible error,
the rulings by the district court are AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.